           Case 1:20-cv-01033-AJN Document 18 Filed 06/23/20 Page 1 of 1

                                                                                                       6/23/20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
Trustees of the New York City District Council of                      :
Carpenters Pension Fund, Welfare Fund, and                             :
Apprenticeship, Journeyman Retraining, Educational and :                       20-cv-1033 (AJN)
Industry Fund, et al.                                                  :
                                                                       :           ORDER
                                    Plaintiffs,                        :
                                                                       :
                  -v-                                                  :
                                                                       :
M.C.F. Associates, Inc., et al.,                                       :
                                                                       :
                                    Defendants.                        X

----------------------------------------------------------------------

ALISON J. NATHAN, United States District Judge:

         In light of the COVID-19 public health crisis, the Court will not hold the upcoming initial
pretrial conference in this case in person. By June 24, 2020 at 6 p.m., the parties shall submit a
joint letter indicating whether they can do without a conference altogether. If so, the Court may
enter their case management plan and scheduling order and the parties need not appear. If not,
the Court will hold the initial pretrial conference by telephone, albeit perhaps at a different time
than the currently scheduled time. To that end, counsel should indicate in their joint letter all
times on the date of the scheduled conference that they would be available for a telephone
conference. In either case, counsel should review and comply with the Court’s Emergency
Individual Rules and Practices in Light of COVID-19, available at
https://www.nysd.uscourts.gov/hon-alison-j-nathan.

         SO ORDERED.

Dated: June 23, 2020                                        __________________________________
       New York, New York                                            ALISON J. NATHAN
                                                                   United States District Judge
